DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections-35 U.S.C. 112
The 35 U.S.C. 112a rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1: The independent claims (i.e., method claim 1, system claim 12 and non-transitory computer readable medium claim 13) are within are statutory under step 1.
Under Step 2A, Prong 1: The claims are directed to an abstract idea. The abstract idea is the complaint management and quantification (via a score) of user (multiple-party) reputation based upon a
set of c qualitative characteristics criteria, terms and conditions.
For example, claim1 recites, 
“accessing the multi-party data marketplace by the users for a data transaction, wherein the users comprises a set of buyers and a set of sellers in the data transaction;
Tracking continuously, by a central independent entity,… 
calculating an initial reputation score of each of the users... wherein the reputation score is a function of parameters comprising history, affiliation, quality, corpus size, trust, delivery time, market reach, payment time, request frequency, peer network of the user, wherein the parameters dynamically change based on new identified patterns in the multi-party data marketplace and wherein a set of parameters are selected for calculation of the reputation score based on a user’s role as a buyer or a seller, else:
maintaining historical records…
classifying the historical records…
suggesting possible remediation….
retrieving and updating the reputation score of the user from a reputation bank;
updating the reputation score of the user if there is a complaint against the user, wherein the reputation score is updated after verification as per a first set of predefined conditions;
checking if there is an influencer in the data transaction, wherein the influencer
are one or more users trying to influence the data transaction and wherein the influencer is detected based on an history and rating trends of the users:
checking if there is an insider trading in the data transaction, wherein the insider trading is detected based on any collusion between the users and wherein updating the reputation score of each of the users if there is at least one of influencer or insider trading in the data transaction after verification as per a second set of predefined conditions;
 	checking if there is the user inactive in the muiti-party data marketplace, wherein decaying the reputation score of the user if the user is inactive in the multi-party data marketplace for more than a specified inactivity time period;
gathering a set of insights from the data transaction for future transactions; and
updating the final reputation score of each of the users in the reputation bank.”
Under the broadest interpretation the claim can be grouped under certain method of organizing
human activity, wherein the aforementioned limitations of “calculating an initial reputation score of each of the users... retrieving and updating the reputation score of the user from a reputation bank... updating the reputation score.... checking if there is an influencer...., updating the reputation score of each of the users if there is at least one of influencer... checking if there is the user inactive in the muiti-party data marketplace...” can be interpreted as relating to fundamental economic practices wherein there is a management of reputation to provide a mitigation of risk between the sales activities of buyers and sellers.
It is also the case that the limitation of “calculating an initial reputation score of each of the
users...” is related to mathematical concepts [see for example Specification, [0024-40025], wherein the
reputation score is calculated via a reputation formula]. Both certain methods of organizing humanactivity and mathematical concepts are considered abstract [see MPEP 2106.04(a)(2)(I)(A)(iv),(B)(iv) and (I)(A)(i)]

Under Step 2A, Prong 2: The claims recite additional elements (i.e., interface, memory, processor having instructions in the form of reputation module, loss minimization module, etc.,) which individually or in combination as whole is not integrated into a practical application which is significantly more than the abstract idea. For example, the claim(s) do not provide an improvement to the functioning of the computer itself or an improvement to other technology or technical field. Particularly, the specification calls for complaint and reputation management with a data marketplace wherein buyers and/or sellers may raise a complaint against any of the other participants involved in a transaction [see Applicant’s Specification, 10002-10006]. Moreover, system calls for elements that are described at a high level of generality. For example, the specification describes,
[0021] According to an embodiment of the disclosure, the system 100 includes a database 102, a processor 104. The processor 104 further comprising a reputation calculation module 106, a loss minimization module 108, a multiparty verification and
dispute resolution module 110, an influencer detection module 112, an insider trading
detection module 114, an inactivity monitoring module 116, a complaint and reputation
decay calculation module 118, a reputation lending module 120, a trust calculation
module 122 and an active guidance module 124. It should be appreciated that the
processor 104 may also include other modules for performing various functions of the
data marketplace. The database 102 is configured to store all the information involved
during the data transaction. The database 102 may also include a reputation bank 126 for
storing reputation scores of the parties. The system 100 classify the users using the data
marketplace based on various criteria.
[0022] The system 100 also includes a user interface 128 for accessing the data marketplace by the users. The user interface 128 can include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface, and the like and can facilitate multiple communications within a wide variety of networks N/W and protocol types, including wired networks, for example, LAN, cable, etc., and wireless networks, such as WLAN, cellular, or satellite. In an embodiment, the user interface
device(s) can include one or more ports for connecting a number of devices to one another or to another server.
It is being put forth that the additional elements individually or in combination as a whole (i.e. a
user interface, memory, and a processor performing a set of instructions/modules) merely includes a set
of instructions to implement the abstract idea on a computer and/or merely uses the computer as a tool
to perform the abstract idea. Said a different way, the claimed invention seeks to use the computer as a
tool to provide an abstract quantification (e.g., which can be done via a score, percentage, range or scale)  of users’ reputation based upon a set of qualitative characteristics, criteria, terms and/or conditions. Thus it is maintained that the claimed invention suggests by linking the use of the judicial exception to a particular technical environment an improvement to an abstract idea (not a technical solution to a technical idea) [see MPEP 2106.04(d)(1) and 2106.05(a)].

Under Step 2B: The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the elements perform computer functions (e.g.,
performing repetitive calculations — “calculating an initial reputation score of each of the users...” and
“updating the reputation score of the user if there is a complaint against the user...”; receiving, processing and storing data- “updating...”, “checking...”; as well as electronic record keeping) which the courts have determined to be well-understood, routine and conventional [see MPEP 21.06.05(d)(II)(ii)(iii)(iv)].
Dependent claims  6-9, These claims do not providing limitations that meaningfully limits
the exception but further suggest instructions to implement the judicial exception.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692